DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  The claim is missing the “:” separating the preamble from the body of the claim.  Additionally, the numbers and the parenthesis should be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 


see LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733 (2005), “The description of one method for creating a seamless DWT does not entitle the inventor….to claim any and all means for achieving that objective”. Id., at 1731, “the problem is that the specification provides only one method for creating a seamless DWT, which is to “maintain updated sums” of DWT coefficients. Yet Claim 21 is broader than Claim 1 because it lacks the “maintain updated sums” limitations. Because there is no limitations in Claim 21 as to how the seamless DWT is accomplished, Claim 21 refers to taking a seamless DWT generically.”)
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.       Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 USC 101.
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1, as a representative example, we recognize that the limitation “compute one or more risk factor from said sensor signals indicative of operating reliability and/or safety of said one or more valves.” is an abstract idea, as it involves usage of mathematical concept. Similar rejections are made for other independent and dependent claims. With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application.

          In Step 2B, the claims additionally recite “an instrumentation system (300) for monitoring one or more valves (20) of an assembly (110), wherein said system (300) includes one or more sensors (120) coupled to said one or more valves (20), and a data processing arrangement (140) for processing sensor signals generated by said one or more sensors (120) to provide an indication of operation of said one or more valves,”, 
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more than the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Juvik et al., “Online valve monitoring systems used on off-shore platforms in the north sea,” Proceedings of OMAE (2002)(hereinafter Juvik)

          Regarding Claims 1, 7, and 9-10. Juvik discloses an instrumentation system (300) for monitoring one or more valves (20) of an assembly (110), wherein said system page 3, Overall System, first and second paragraphs; Fig. 4), characterized in that said one or more sensors (120) and said data processing arrangement (140) are operable to compute one or more risk factors (FR) from said sensor signals indicative of operating reliability and/or safety of said one or more valves (20)(page 1, right column, third paragraph, estimating whether the leakage is above the capacity of the fire protection (denoting comparison to some threshold), the estimated leakage is the safety factor, since determining the leak condition is a function of many parameters, including the measured torque and other forces, and other parameters discussed above that are sent to the analysis pc, and also since monitoring the leakage is essential part of maintaining the safety of personnel and protecting environment as described starting from the Abstract; page 4, How to Identify critical valves, by looking at the amount of energy that can leak through a damaged valve and comparing it with firewall rating (denoting comparison to threshold); page 3, Valve-Actuator Mechanical Condition, left column, last paragraph, comparing successive traces and the various characteristics of the curve, which includes shape of the valve curve, the duration of the valve stroke and the amplitude of the curve are also safety factors, where it’s obvious that there would be deviating amount during the comparisons, which all those discussed above are directed to operating in quantitative manner; page 3, Overall System, sending the data to user; page 4, How to identify critical valves, shutting down and stopping the flow).

Regarding Claims 2 and 3. Juvik discloses said instrumentation system (3000 is adapted for monitoring said one or more valves (20) incorporated into an oil and/or gas production assembly (110) and that said oil and/or gas production assembly (110) and the system (300) are adapted for sub-Sea operation (Abstract)

          Regarding Claims 4 and 8. Juvik discloses each valve (20) includes a corresponding adjustable flow controlling element (310), an actuator arrangement (420) for actuating said flow controlling element (310), and said one or more sensors (120) are operable to sense: (a) adynamic pressure difference across said element (310): (b) a cavity (350) pressure indicative of leakage of one or more seals of said 30 element (310): (c) a torque generated by said actuator arrangement (420) when actuating said element (310): and (dq) pressure of actuating fluid supplied to said actuator arrangement (420) (page  3, Valve-Actuator Mechanical Condition and Overall System; Fig. 4).

          Regarding Claim 5. Juvik discloses said one or more sensors (120) and a communication arrangement (130) coupling said one or more sensors (120) to said data processing arrangement (140) are arranged to be constructed to an intrinsically safe standard (Figs. 4 and 5)

          Regarding Claim 6. Juvik discloses data processing arrangement (140) is operable to compute said one or more risk factors (R} taking into account at least flow characteristics of a flow of fluid through Said one or more valves (20) as sensed by said page 1, right column, third paragraph, estimating whether the leakage is above the capacity of the fire protection (denoting comparison to some threshold), the estimated leakage is the safety factor, since determining the leak condition is a function of many parameters, including the measured torque and other forces, and other parameters discussed above that are sent to the analysis pc, and also since monitoring the leakage is essential part of maintaining the safety of personnel and protecting environment as described starting from the Abstract; page 4, How to Identify critical valves, by looking at the amount of energy that can leak through a damaged valve and comparing it with firewall rating (denoting comparison to threshold); page 3, Valve-Actuator Mechanical Condition, left column, last paragraph, comparing successive traces and the various characteristics of the curve, which includes shape of the valve curve, the duration of the valve stroke and the amplitude of the curve are also safety factors, where it’s obvious that there would be deviating amount during the comparisons, which all those discussed above are directed to operating in quantitative manner; page 3, Overall System, sending the data to user; page 4, How to identify critical valves, shutting down and stopping the flow).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865